Mr. Justice Gantt
delivered the opinion of the court.
The law is very clear that a plaintiff may for his own security, take out two writs, but he can execute but one. It is thus settled in the case of Stamper vs. Hudson, 8 Modern, 303. The same principle is recognized in the case of Young vs. Taylor and Barron, 2 Binney, 230, where it is said, a plaintiff may take but one execution against the body of a defendant, and another against his goods, at the same time, bút both cannot be served.
The Court are of opinion that the circuit decision was éorrect, and that the motion made to reverse the same should be refused;
Justices Colcock, Notl, Johnson, Huger and Richardson, concurred.